Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 10/14/2021. 
The status of the Claims is as follows: 
Claims 1-10, 36 and 37 are cancelled;
Claims 35, 38 and 39 have been amended;
Claims 11-35, 38 and 39 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-19, 35, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Rearick (US 2014/0190125) in view of in view of Alquati (US 2015/0175288).

Regarding Claim 11 Rearick discloses packaging apparatus comprising: 
an electronic controller (par 17 and 84); 
a pair of opposed belts (35) configured for gripping a portion of a longitudinal strip (dotted lines, 4a) of a web of flexible material (20) between the opposed belts (35), the longitudinal strip  (dotted lines, 4a) forming interconnected bags (22) being joined together by the longitudinal strip (dotted lines, 4a), and each bag (22) comprising 
(1) a continuous closure (annotated Fig. 4a; 25) extending continuously between a downline closure end and an upline closure end and meeting the longitudinal strip (dotted lines, 4a) at the upline closure end and the downline closure end, said closure ends (annotated Fig. 4a) being spaced apart longitudinally to define an opening (23) of the bag extending between the closure ends (annotated Fig. 4a) and 
(2) upline and downline sides of the bag (22) extending transversely across the web of flexible material (20) from the respective upline and downline closure ends (annotated Fig. 4a); 
a web conveyor (12) configured to at least substantially support a portion of the web (20) located between the gripped portion and the continuous closure (annotated Fig. 4a; 25) in a generally horizontal orientation and to advance said portion of the web (20) downline as the opposed belts advance the longitudinal strip (annotated Fig. 4a) of the web (20) downline; 
a bag loader (34) configured to insert a generally horizontally oriented first item (P) into one of the bags (22) between said opposed belts (35) through said opening (23) at a loading height and deposit the first item (P) inside said bag (22); and 
a web conveyor lift mechanism (63) configured to lift and lower the web conveyor (12) underneath the location where the first item (P) is deposited; (par 82)
the electronic controller (par 17 and 71) being programmed to cause the web conveyor lift mechanism (63) to lower the web conveyor (12) after the first item (P) is deposited to lower the 

However Rearick does not expressly teach a programmable controller. 

Alquati teaches packaging apparatus that includes a programmable electronic controller (par 88). 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed, to modify the controller of Rearick to be a programmable controller as taught by Alquati since par 88 of Alquati suggests that such a modification provides an adjustable packaging apparatus for the purposes of producing a variety of packages.


    PNG
    media_image1.png
    578
    818
    media_image1.png
    Greyscale

Claim 12 the modified invention of Rearick in view of Alquati teaches the invention as described above. Rearick further discloses said opposed belts (35) being configured to advance the gripped web  (20) portion downline to guide top and bottom plies of the web around a spreader bracket (par 74) at a product infeed station, the spreader bracket (par 74) configured to expand to spread apart the plies of the longitudinal strip (annotated Fig. 4a) by a vertical gap to permit said first item (P) and said second item (P) to be inserted through said vertical gap. (par 65, 74 and 82)

Regarding Claim 13 the modified invention of Rearick in view of Alquati teaches the invention as described above. Rearick further discloses a gas flushing station (38) for replacing the gas in said bag (22), the gas flushing station (38) downline of the product infeed station (34). (par 76-79; Fig. 1)

Regarding Claim 14 the modified invention of Rearick in view of Alquati teaches the invention as described above. Rearick further discloses a gas flushing station (38) for replacing the gas in said bag (22), the gas flushing station (38) downline of the location where the first item (P) is deposited. (par 76-79; Fig. 1)

Regarding Claim 15 the modified invention of Rearick in view of Alquati teaches the invention as described above. Rearick further discloses the bag loader (34) is an indexing (par 84) bag (12) and infeed conveyor (33), comprising an endless product supporting conveyor belt (33) that is driven by a drive roller (154) and driven along a fixed passive roller (150), the conveyor (33) is further driven around first and second traveling rollers (154, 152) and that are both connected to a product infeed boom (51). (par 17, 69)

Claim 16 the modified invention of Rearick in view of Alquati teaches the invention as described above. Rearick further discloses the product infeed boom (51) is configured to advance and retract with respect to the bag (22). (par 73)

Regarding Claim 17 the modified invention of Rearick in view of Alquati teaches the invention as described above. Rearick further discloses the product infeed boom (51) is configured to advance and retract with respect to the bag (22) two or more times to allow the first item (P) and a second (P) items to be deposited into the bag (22) in a sequential fashion. (par 73)

Regarding Claim 18 the modified invention of Rearick in view of Alquati teaches the invention as described above. Rearick further discloses the indexing (par 84) bag (12) and infeed conveyor (33) is arranged with respect to the bag (22) such that the first traveling roller (156) and a portion of the endless product supporting conveyor (33) extends within the bag (22) when in the advanced position with respect to the bag (22). (par. 73)

Regarding Claim 19 the modified invention of Rearick in view of Alquati teaches the invention as described above. Rearick further discloses the conveyor belt (33) continuously moves as urged by rotation of the drive roller (154) as the product infeed boom (51) advances and retracts with respect to the bag (22). (par. 73)

Regarding Claim 25 the modified invention of Rearick in view of Alquati teaches the invention as described above. Rearick further discloses the bag splitting knife (136) being operatively connected to a pneumatic cylinder (Fig. 3d). 
 
While it appears that Rearick discloses a pneumatic cylinder in Fig. 3d, Rearick does not expressly teach the bag splitting knife being operatively connected to a pneumatic cylinder, so 

Alquati teaches a packaging apparatus that includes a bag splitting knife (315) and the bag splitting knife being operatively connected to a pneumatic cylinder. (par 120)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the dividing seal station of Rearick to include a heat seal bar and lower seal support and bag splitting knife as taught by Alquati since par 8-9 of Alquati suggests that such a modification provides a secure gripping area for the purposes of minimizing pockets of air in the seal. 

Regarding Claim 26 the modified invention of Rearick in view of Alquati teaches the invention as described above. Rearick further discloses the bag splitting knife (136) comprising a linear array of generally V-shaped teeth (Fig. 3d-3f), each tooth of the array comprising a tip and a cutting edge tapering from the tip to a base wider than the tip (Fig. 3d-3f), the cutting edges of the teeth meeting end-to-end at the bases of the teeth to form a continuous cutting edge of the bag splitting knife (136). (par 67)

Regarding Claim 27 the modified invention of Rearick in view of Alquati teaches the invention as described above. Rearick further discloses a bag splitting knife stop member 

While Rearick appears to disclose a stop member in Fig. 3d, Rearick does not expressly teach a bag splitting knife stop member movable between a disengaged position and an engaged position obstructing movement of the bag splitting knife from a raised perforating position, in which an upper portion of each tooth penetrates the unsealed strip to form a perforation comprising a 

Alquati teaches a bag splitting knife (315) and a bag splitting knife stop member (313) movable between a disengaged position and an engaged position obstructing movement of the bag splitting knife (315) from a raised perforating position, to form a perforation comprising a plurality of discontinuous cuts spaced apart along the unsealed strip, to the raised cutting position, the raised perforating position being disposed at an elevation between the lowered position and the raised cutting position, so that when the bag splitting knife stop member (313) is in the engaged position, the bag splitting knife (315) can be discharged from the lowered position to the perforating position by a pneumatic impulse delivered to the pneumatic cylinder and is restrained from passing the perforating position by the bag splitting knife stop member (313). (par 104-108)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the dividing seal station of Rearick to include a heat seal bar and lower seal support and bag splitting knife as taught by Alquati since par 8-9 of Alquati suggests that such a modification provides a secure gripping area for the purposes of minimizing pockets of air in the seal. 

Regarding Claim 35 Rearick discloses packaging apparatus comprising: 
An electronic controller (par 17 and 84); 

(1) a continuous closure (annotated Fig. 4a; 25) extending continuously between a downline closure end (annotated Fig. 4a; 25) and an upline closure end (annotated Fig. 4a; 25)and meeting the longitudinal strip (dotted lines, 4a) at the upline closure end and the downline closure end (annotated Fig. 4a), said closure ends (annotated Fig. 4a) being spaced apart longitudinally to define an opening (23) of the bag (22) extending between the closure ends (annotated Fig. 4a) and 
(2) upline and downline sides of the bag (22) extending transversely across the web of flexible material (20) from the respective upline and downline closure ends (annotated Fig. 4a) ; 
a web conveyor (12) configured to at least substantially support a portion of the web (20) located between the gripped portion and the continuous closure (annotated Fig. 4a; 25) in a generally horizontal orientation and to advance said portion of the web downline as the opposed belts (35) advance the longitudinal strip (dotted lines, 4a) of the web downline; 
a bag loader (34) configured to insert a generally horizontally oriented first item (P) into one of the bags (22) between said opposed belts (35) through said opening at a loading height and deposit the first item (P) inside said bag (22); 
wherein the bag loader (34) is an indexing (par 84) bag (12) and infeed conveyor (33), comprising an endless product supporting conveyor belt (33) that is driven by a drive roller (154) and driven along a fixed passive roller (150), the conveyor (33) is further driven around first and second traveling rollers (154, 152) and that are both connected to a product infeed boom (51) wherein the product infeed boom (51) is configured to advance and retract with respect to the bag (22) two or more times to allow the first items and a second or more items to be deposited on top of each other, into the same bag (22), in a sequential fashion; (par 17, 69, 73) and 


However Rearick does not expressly teach a programmable controller. 

Alquati teaches packaging apparatus that includes a programmable electronic controller (par 88). 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed, to modify the controller of Rearick to be a programmable controller as taught by Alquati since par 88 of Alquati suggests that such a modification provides an adjustable packaging apparatus for the purposes of producing a variety of packages.

Regarding Claim 38 the modified invention of Rearick in view of Alquati teaches the invention as described above. Rearick further discloses the indexing (par 84) bag (12) and infeed conveyor (33) is arranged with respect to the bag (22) such that the first traveling roller (156) and a portion of the endless product supporting conveyor (33) extends within the bag (22) when in the advanced position with respect to the bag (22). (par 73)

Regarding Claim 39 the modified invention of Rearick in view of Alquati teaches the invention as described above. Rearick further discloses the conveyor belt (33) continuously moves as urged by rotation of the drive roller (154) as the product infeed boom (51) advances and retracts with respect to the bag (22). (par 73)

Allowable Subject Matter
Claims 20-24 and 28-34 are allowed.
The following is an examiner’s statement of reasons for allowance:

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed lower seal support lifts a transverse central portion of the bag above said up line an d downline portion of the inserted product load to fall away from the transverse central portion of the bag towards the downline side of the bag as recited in independent Claim 20.

The Prior Art, Rearick for example, teaches a lower seal support (114,118) however the Prior Art does not teach lower seal support lifts a transverse central portion of the bag above said up line and downline portion of the inserted product load to fall away from the transverse central portion of the bag towards the downline side of the bag.

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive.
Applicant’s Argument: There is no teaching or suggestion in cited paragraphs [0017] and [0071] of depositing a second product load on top of a first product load that has already been deposited in a bag. Accordingly, even when Rearick is combined with Alquati as contemplated by the 
Examiner’s Response:  Rearick teaches at par 82 that there is a first product P and a second product 50 inserted on top of product P as a result of the lift mechanism 63 lifting and lowering the conveyor 12. 

Applicant’s Argument: The cited portions of Rearick and Alquati, alone or in combination, fail to teach that a bag loader is an indexing bag and infeed conveyor, comprising an endless product supporting conveyor belt that is driven by a drive roller and driven along a fixed passive roller, the conveyor is further driven around first and second traveling rollers and that are both connected to a product infeed boom, wherein the product infeed boom is configured to advance and retract with respect to the bag two or more times to allow the first items and a second or more items to be deposited on top of each other, into the same bag, in a sequential fashion.
Examiner’s Response: Rearick teaches at par 73 that the infeed boom retracts and advances in a sequential fashion to allow first and second items to be deposited into a bag. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731